Case: 19-20663      Document: 00515377398         Page: 1    Date Filed: 04/09/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-20663                             April 9, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
HAMID IHSAN,

              Plaintiff - Appellant

v.

WEATHERFORD US, L.P.,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:17-CV-2546


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Appellant Hamid Ihsan sued his former employer, Weatherford U.S.,
L.P. (Weatherford), for alleged violations of the Civil Rights Act of 1866, 42
U.S.C. § 1981 et seq.; Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§ 2000e-2 et seq.; and the Texas Commission on Human Rights Act, TEX. LABOR
CODE §§ 21.051(1), 21.055.         On May 21, 2019, the district court awarded



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-20663     Document: 00515377398      Page: 2    Date Filed: 04/09/2020



                                  No. 19-20663
summary judgment to Weatherford, entered final judgment, and dismissed the
case with prejudice.
      Then, on June 20, Ihsan filed a “motion for reconsideration,” which the
district court properly construed as a motion for relief from judgment under
Federal Rule of Civil Procedure 60(b). See Gates v. Strain, 885 F.3d 874, 884
(5th Cir. 2018) (motion for reconsideration filed more than 28 days after entry
of judgment construed as a Rule 60(b) motion). On August 20, the motion was
denied, and, on September 16, Ihsan filed a notice of appeal. The notice
purported to appeal from the district court’s “order denying [Ihsan’s] Motion to
Compel Discovery, . . . [its] Final Summary Judgment, . . . and [its] denial of
[Ihsan’s] Motion for Reconsideration.”
      However, by September 16, it was too late to appeal the district court’s
final judgment or any prior order. Fed. R. App. P. 4(a)(1)(A) (“In a civil case, .
. . [a] notice of appeal . . . must be filed with the district court clerk within 30
days after entry of the judgment or order appealed from.”). Indeed, we lack
jurisdiction to consider any challenge to the denial of Ihsan’s motion to compel
discovery or to the final judgment that dismissed Ihsan’s suit. Ray Haluch
Gravel Co. v. Cent. Pension Fund of Int’l Union of Operating Engineers &
Participating Employers, 571 U.S. 177, 183 (2014). A Rule 60(b) motion can
toll the deadline for filing a notice of appeal, but only if “the motion is filed no
later than 28 days after the judgment is entered.” Fed. R. App. P. 4(a)(4)(A)(vi).
Here, Ihsan’s Rule 60(b) motion was filed 30 days after the district court
entered final judgment. See Fed. R. App. P. 26(a)(1). As such, the motion did
not toll his deadline. To appeal from the district court’s final judgment, or from
any prior order, Ihsan was required to notice his appeal by June 20. See
Wallace v. Magnolia Family Servs., L.L.C., 637 F. App’x 786, 788–89 (5th Cir.
2015). He did not.


                                         2
    Case: 19-20663    Document: 00515377398     Page: 3   Date Filed: 04/09/2020



                                 No. 19-20663
      That narrows the scope of our review to the district court’s denial of
Ihsan’s Rule 60(b) motion. However, we find that Ihsan has failed adequately
to challenge the denial of that motion in his initial brief on appeal. See Tewari
De-Ox Sys., Inc. v. Mountain States/Rosen, L.L.C., 637 F.3d 604, 609–10 (5th
Cir. 2011) (appellant abandons issues by failing to raise and argue them in
initial brief on appeal); L & A Contracting Co. v. S. Concrete Servs., Inc., 17
F.3d 106, 113 (5th Cir. 1994) (failure to cite authority in support of argument
constitutes waiver of the same). Ihsan’s initial brief does not cite Rule 60(b),
nor, with one exception, does it analyze any of the issues that his Rule 60(b)
motion raised. Ihsan’s brief does renew an argument—first raised in the Rule
60(b) motion—concerning certain costs taxed under Federal Rule of Civil
Procedure 54(d). But Ihsan does not cite to any authority or evidence in
support of that argument. Ihsan thus abandons the taxed-cost issue just as if
he had failed to mention it at all. See L & A Contracting Co., 17 F.3d at 113.
      To sum up, we DISMISS Ihsan’s appeal in part. Ihsan did not timely file
a notice of appeal from the district court’s final judgment or any prior order,
and, therefore, we are without jurisdiction to entertain such an appeal. We
also AFFIRM in part. In the light of his inadequate briefing, Ihsan has waived
any challenge to the district court’s denial of his motion for relief from
judgment under Rule 60(b), and that denial is accordingly affirmed.




                                       3